Citation Nr: 1710143	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-36 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether there was clear and unmistakable error in the rating decision dated October 23, 2008, granting service connection for posttraumatic stress disorder (PTSD) with a 70 percent disabling rating effective from February 25, 2004.

2. Entitlement to an effective date earlier than February 25, 2004, for the award of a total disability rating based on individual unemployability due to a service-connected disability (TDIU).

3. Entitlement to an evaluation in excess of 70 percent for the service-connected PTSD.


REPRESENTATION

Veteran represented by:	Brian D. Hill, Attorney-at-Law



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1965. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a September 2009 rating decision, the RO continued to rate the Veteran's PTSD as 70 percent disabling.  

In a July 2011 rating decision, the RO granted entitlement to a TDIU effective February 25, 2004.  

In an August 2011 rating decision, the RO determined there was no CUE in the October 23, 2008, rating decision in not granting an effective date prior to February 25, 2004, for the award of service connection for PTSD with a 70 percent evaluation. 

In July 2014, the Board remanded the issue regarding whether there was a CUE made in the September 2008 rating decision for issuance of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  At the same time, the Board remanded the remaining intertwined claims.  As an SOC has been issued and the Veteran perfected his appeal, these matters are once again before the Board.  
 
A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran was previously scheduled for a Travel Board hearing in June 2014; however, in May 2014, he withdrew his hearing request with regard to the claims for increased rating for PTSD and an earlier effective date for the award of TDIU.  

Subsequently, as noted in the Introduction above, the Board remanded the issue of whether there was CUE in the rating decision dated October 23, 2008, granting service connection for PTSD with a 70 percent disabling rating effective from February 25, 2004, for issuance of an SOC.  At the same time, the Board found that the outcome of the CUE claim could have some bearing on the claims for an earlier effective date for the award of TDIU as well as the disability rating assigned for PTSD and remanded these intertwined claims.  

In accordance with the July 2014 Board remand instructions, the Veteran was issued an SOC in April 2016.  In May 2016, he perfected his appeal and also referred to the remaining intertwined issues on appeal.  In March 2017, the Veteran's attorney specifically requested a video conference hearing before a member of the Board.  Accordingly, this case must be remanded to schedule the Veteran for his requested Board hearing.  38 C.F.R. §§ 20.700, 20.704 (2016).

The case is therefore REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a video conference hearing before the Board.  Notify the Veteran and his attorney of the date, time and location of this hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




